Citation Nr: 1129383	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hepatitis C.  Thereafter, the case was returned to the Board for further appellate action.

In October 2009, during the course of the appeal, the Veteran had a hearing at the Board's offices in Washington, D.C.  That hearing was held before the Acting Veterans Law Judge whose signature appears at the end of this decision.

Unfortunately, after reviewing the record, the Board is of the opinion that still-additional development of this case is warranted prior to further consideration by the Board.  Accordingly, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its January 2010 remand, the Board had directed the RO to obtain outpatient treatment records from the VA Medical Center in Washington, D.C. for the following periods: all records related to hematology, liver disorder, and hepatitis prior to July 1998 and specifically for the year 1992; and from July 2006 to the present.  Thereafter, the RO was to schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his current hepatitis C disorder. The examiner was to render an opinion as to the nature of any current hepatitis C disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hepatitis C, or other liver disability, had its onset in or was related to service.  

In March 2010, following a VA examination, the diagnosis was hepatitis C.  However, the VA examiner did not render an opinion as to the etiology of that disorder.  Although the examiner reviewed the claims file and the Veteran's computer medical record, a large of amount of additional medical evidence was received by VA after the examination.  Indeed, over 1800 pages of VA treatment records were added to the record in April 2010 and February 2011.  The evidence suggests that the examiner did not review those records.  

Included with the additional medical records was a March 2011 report from the Veteran's treating internist at VA.  He suggested that it was at least as likely as not that the Veteran's hepatitis C was first manifested in service but had gone undiagnosed, because routine testing had not been available at the time.  In records, such as those completed in March 2006 and October 2008, the Veteran's treating internist had stated that it was possible that the Veteran's hepatitis C had been the result of engaging in unprotected sex in service.  There is no evidence to suggest that the March 2010 examiner considered those reports.

As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the foregoing discussion suggests less-than-full compliance with instructions in the Board's remand and must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  Therefore, the Board agrees with the Veteran's representative that further development of this appeal is warranted.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hepatologic examination to determine the nature and etiology of any liver disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If hepatitis C is found, the examiner must identify and explain the elements supporting the diagnosis.  

The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's hepatitis C is due to an incident in service, including, but not limited to, the reported engagement in unprotected sex.

In the event that the Veteran does not report for the aforementioned examination, the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If that notice was returned to VA as undeliverable, that fact must be noted.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for hepatitis C. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


